08/25/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 20-0588

STATE OF MONTANA,

             Plaintiff and Appellee,

        v.

RYAN PATRICK SULLIVAN,

             Defendant and Appellant.


                                  ORDER

        Upon consideration of Appellant’s motion to supplement the

record and stay the briefing schedule, and good cause appearing,

        IT IS HEREBY ORDERED that the following transcript shall be

prepared and placed in the file of this Court in this cause within 30

days:

   07/27/2020 – Motions Hearing (Thirteenth Judicial District Court,
                Yellowstone County, State v. Sullivan, DC 20-125)

        IT IS FURTHER ORDERED that the briefing schedule is

STAYED pending filing of this transcript. Within seven (7) days after

the transcript is filed, Appellant shall inform the Court whether he

wishes to file an amended opening brief or to file a reply brief based on
the existing briefing in this matter. Either an amended opening brief or

a reply brief will be due 30 days after Appellant’s notice. The State has

preserved its right to object to Appellant’s notice and briefing after the

transcript is filed.

      The Clerk shall serve a copy of this Order upon counsel for the

parties, the district court, and the court reporter, Claudette Henry.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                      August 25 2022